Citation Nr: 0737597	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-43 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a partial medial meniscectomy and anterior cruciate 
ligament repair of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from August 1986 until August 
1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
left knee disability was productive of subjective complaints 
of pain and instability; objectively, the competent evidence 
shows no more than slight instability.  

2.  X-ray findings show left knee arthritis.      


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 10 
percent for residuals of a partial medial meniscectomy and 
anterior cruciate ligament repair of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257 (2007).

2. The criteria for entitlement to a separate compensable 
rating for arthritis of the left knee have been met.  
38 U.S.C.A. §§ 1110, 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

As a procedural matter, the veteran was awarded service 
connection for a left knee disability in a January 1991 
rating decision and a 10 percent rating was assigned.  He did 
not appeal that determination and it became final.  See 
38 U.S.C.A. § 7105.  

The veteran's claim of entitlement to an increased rating for 
residuals of a partial medial meniscectomy and anterior 
cruciate ligament repair of the left knee was received in 
November 2003.  Throughout the rating period on appeal, a 10 
percent evaluation has been assigned pursuant to DC 5257.  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  See Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

The Board notes that the February 2004 rating decision on 
appeal confirmed and continued the 10 percent evaluation for 
residuals of a partial medial meniscectomy and anterior 
cruciate ligament repair of the left knee as assessed in a 
January 1991 rating decision.  However, in the February 2004 
rating decision, the RO equated the veteran's disability 
evaluation with limitation of extension under DC 5261 instead 
of instability.  

In the interests of consistency, the Board will treat the 10 
percent evaluation as referring to instability of the 
veteran's left knee, rather than with limitation of 
extension, since that is how it has historically been rated.  

The veteran's left knee disability is evaluated pursuant DC 
5257, which contemplates knee impairment characterized by 
recurrent subluxation or lateral instability.  A 10 percent 
will be assigned for slight impairment; the next-higher 20 
percent rating will be warranted with moderate impairment; 
and severe impairment must be shown to warrant a 30 percent 
rating.  

After a review of the claims file, the Board finds that the 
evidence of record during the period in question does not 
demonstrate moderate left knee impairment due to subluxation 
or lateral instability such as to justify the next-higher 20 
percent rating under DC 5257.  

Specifically, in a January 2004 VA examination, the veteran 
complained of his knee being loose and his leg dragging when 
he walked.  He reported that his knee occasionally gave out 
and that he had popping under the kneecap.  Physical 
examination revealed no obvious joint swelling, no effusion, 
flexion to 140 degrees, extension to 0 degrees (anatomically 
normal), no motion with varus or valgus stress, and was 
negative for anterior drawer sign and the Lachman's test.  It 
was also noted that the veteran's gait was normal.  The final 
diagnosis was residuals of ACL repair and partial medial 
meniscectomy with early or minimal degenerative changes.  

Additionally, while a March 2004 VA consult indicated a 
positive Lachman's and pivot shift test, McMurray's test was 
negative at that time.  In an October 2005 VA examination, 
the veteran complained of progressive discomfort in the knee, 
instability, a popping, and the lower leg going lateral about 
once or twice a month.  

Physical examination revealed no abnormal motion in the left 
knee upon varus and valgus stress on the medial and lateral 
collateral ligaments, and anterior and posterior drawers and 
the McMurray's test were also negative.  Additionally, the 
examiner noted that she was unable to make the knee sublux.  
The examiner opined that the veteran has residual discomfort 
and instability of the left knee.  Collectively, these 
findings are consistent with slight instability and the 10 
percent evaluation currently assigned.  

The Board acknowledges the veteran's complaints of discomfort 
and knee popping, reported at his October 2005 VA 
examination.  At that time, he explained that his left knee 
popped out of place about once or twice a month.  He 
indicated that when this occurs, he experienced discomfort 
for about 2 to 4 days.  Additionally, at the January 2004 VA 
examination he reported occasional buckling of the knee.  
However, the evidence fails to show symptomatology 
commensurate with the next-higher 20 percent evaluation.  
Rather, the instability noted objectively in the record is 
appropriately reflected in the 10 percent evaluation 
presently in effect under DC 5257.

Notwithstanding the above, the Board observes that the 
competent evidence of record reveals degenerative arthritis 
of the left knee.  Indeed, in a January 2004 VA examination, 
X-ray findings indicated small ossicles project over the 
anterior medial joint space in the veteran's left knee.  
Additionally, the examiner opined that the veteran had early 
or minimal degenerative changes of the left knee.  

To that end, as noted above, a veteran who has arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257.  In this case, the competent evidence of 
record contains X-ray evidence of left knee arthritis 
associated with painful motion.  Additionally, the veteran 
currently has a disability rating under DC 5257 for 
instability of the left knee.  Accordingly, assignment of a 
separate grant of service connection for left knee arthritis 
is warranted in this circumstance.  

In reaching the above conclusions, the Board acknowledges 
that, in evaluating disabilities of the musculoskeletal 
system, additional limitation of function due to factors such 
as pain, weakness, incoordination and fatigability is for 
consideration.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, such factors 
of functional limitation are not for application in this 
analysis of DC 5257, because such code section is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).  

The Board has also considered whether any additional 
diagnostic codes may serve as a basis for an additional 
separate rating for a manifestation of the disability at 
issue.  However, there are no other diagnostic codes 
applicable to the veteran's left knee instability at issue.   
Moreover, the Board has considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
veteran's symptoms warranted different ratings.

In addition, the Board has considered the veteran's 
statements regarding his service-connected left knee 
disorder.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

In sum, there is no basis for a rating in excess of 10 
percent for a left knee disability, except that the evidence 
warrants a separate compensable evaluation for arthritis of 
the left knee.  The Board notes that in reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

It is also noted that the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.	

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).   

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  

As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, VA satisfied its duty to notify by means 
of December 2003 (pre-adjudication) and October 2005 letters 
from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Such 
notice did not inform the veteran of the laws pertaining to 
disability ratings or effective dates.  However, such notice 
was provided in a subsequent February 2007 communication.  As 
such, there is no possibility of prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  

Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession and that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA post service treatment and examination are associated 
with the claims file.  Moreover, the claims file contains the 
veteran's own statements in support of his claim.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.
					

ORDER

A rating in excess of 10 percent for residuals of a partial 
medial meniscectomy and anterior cruciate ligament repair of 
the left knee is denied.

Entitlement to a separate compensable rating for arthritis of 
the left knee is granted, subject to governing criteria 
applicable to the payment of monetary benefits. 



_________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


